DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 06/30/2022, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).
Examiner acknowledges claim 4 has been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the second position" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7-9, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2018/0126760) in view of Sano (JP 2014217971) and further in view of Tajima (US 2011/0187803).
With regard to claim 1, Shimizu discloses a printing apparatus (11) comprising:
a casing (12) [housing; Para. 0030; Fig. 4];
a conveyor (15) [transport unit; Para. 0030] positioned in the casing [Fig. 4], and configured to convey a medium (R) in a conveyance direction;
a head (29) [Para. 0037] positioned at a downstream in the conveyance direction of the conveyor [Fig. 4], and configured to discharge an ink [ink] toward the medium conveyed in the conveyance direction by the conveyor [Fig. 4];
a passing port (40) [discharge opening; Para. 0042; Fig. 4] being opened in the casing toward the downstream in the conveyance direction [Fig. 4], wherein the medium on which the ink has discharged from the head passes through the passing port [Fig. 4]; 
a cutter (17) [cutting unit; Par. 0039] configured to cut the medium along a cutting direction crossing the conveyance direction [scanning direction X; Para. 0031], the cutter including: 
a blade (32) [pair of rotary blades; Para. 0039]; and 
a moving mechanism (33) [second moving mechanism; Para. 0040; Fig. 4] configured to move the blade in the cutting direction;
a holder (not labeled) [area containing the feed unit (13); Para. 0032; Fig. 4] positioned at an upstream in the conveyance direction of the casing [Fig. 4], and defining a storing space wherein the medium which is a roll sheet (R) is stored in the storing space such that a rotational axis of the medium is along the cutting direction [Fig. 4]; 
Shimizu does not disclose a tank configured to store the ink to be supplied to the head, wherein at least a part of the tank is positioned in the casing wherein in an orthogonal direction orthogonal to the conveyance direction and the cutting direction, at least a part of the passing port is located at a same position as the tank, and wherein in the orthogonal direction, at least a part of the cutter is located at a same position as the tank;  and a supporter configured to support the medium which is rectangular shaped sheet, at least a part of the supporter being positioned at the downstream in the conveyance direction of the storing space of the holder.
However, Sano teaches a tank (107) configured to store the ink to be supplied to the head [Para. 0011]. 
In addition, Tajima teaches a supporter (23) [hopper; Para. 0050] configured to support a medium (P1) which is rectangular shaped sheet, at least a part of the supporter being positioned at the downstream in the conveyance direction of the storing space of the holder [Fig. 9].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the apparatus of Shimizu with an ink tank as disclosed by Sano in order to supply ink to the ink jet head [Sano; Para. 0011].  
Modifying the apparatus of Shimizu with the ink tank(s) of Sano teaches wherein at least a part of the tank is positioned in the casing wherein in an orthogonal direction orthogonal to the conveyance direction and the cutting direction [Fig. 1]; and at least a part of the passing port is located at a same position as the tank, and wherein in the orthogonal direction, at least a part of the cutter is located at a same position as the tank [Fig. 1].
In addition, it would have been obvious to one skilled in the art to configure the apparatus of Shimizu with the supporter as taught by Tajima in order to make it convenient for a user to change from a rectangular shaped sheet to a rolled paper and vice versa [Tajima; Para. 0014].
With regard to claim 5, Shimizu’s modified printing apparatus discloses all the limitations of claim 1, and Tajima also discloses wherein when the supporter is positioned at the second position, the supporter is tilted toward an upstream in the conveyance direction to a greater extent than when the tray supporter is positioned at the first position [the supporter is provided to be able to move forward or away from the Para. 0077], and wherein the supporter at the second position is arranged such that the supporter is arranged side by side to the storing space in the orthogonal direction [Fig. 9].
With regard to claim 7, Shimizu’s modified printing apparatus discloses all the limitations of claim 1, and Shimizu also discloses wherein an operation panel (39) is located on the casing [Fig. 1], and includes an operation surface via which an input with respect to the printing apparatus is received, wherein at least a part of the operation panel is positioned at a same position as the passing port in the orthogonal direction [Fig.1], and wherein the operation surface is oriented toward the downstream in the conveyance direction [Fig. 1].
With regard to claim 8, Shimizu’s modified printing apparatus discloses all the limitations of claim 7, and Shimizu also discloses wherein a carriage (31) [guide member; Para. 0039] which is the moving mechanism of the cutter is positioned at the downstream in the conveyance direction of the operation panel [Fig. 4].
With regard to claim 9, Shimizu’s modified printing apparatus discloses all the limitations of claim 1, and Shimizu also discloses wherein the head is positioned at an upstream in the conveyance direction of the tank [Fig. 4].
With regard to claim 11, Shimizu’s modified printing apparatus discloses all the limitations of claim 1, and Sano also discloses wherein the tank is detachable from the casing toward the downstream in the conveyance direction [Fig. 1].
With regard to claim 12, Shimizu’s modified printing apparatus discloses all the limitations of claim 1, and Sano also discloses wherein the tank is positioned to be away from the passing port to one side in the cutting direction,
Shimizu also discloses wherein the moving mechanism of the cutter is configured such that the blade rotates about an axis along the conveyance direction, with an end in the cutting direction of the blade as a support shaft [Fig. 4 and Fig. 5], and wherein the moving mechanism is positioned to be away from the passing port to the other side in the cutting direction [Fig. 4].
With regard to claim 14, Shimizu’s modified printing apparatus discloses all the limitations of claim 1, and Tajima also discloses wherein the supporter is configured to move between a first position and a second position [Para. 0077].
With regard to claim 15, Shimizu’s modified printing apparatus discloses all the limitations of claim 14, and Tajima also discloses wherein the supporter is rotatable about an axis of the supporter [Fig. 4].

Claim(s) 2, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2018/0126760) in view of Sano (JP 2014217971) and further in view of Tajima (US 2011/0187803) as applied to claim 1 above, and further in view of Yamaguchi (US 2011/0182645).
With regard to claim 2, Shimizu’s modified printing apparatus discloses all the limitations of claim 1, and Sano also discloses wherein the tank is positioned to be away from the passing port to one side in the cutting direction [Fig. 1],
Shimizu also discloses wherein a part of the cutter is positioned to be away from the passing port to the other side in the cutting direction [moving in the X direction; ] but does not disclose wherein the moving mechanism of the cutter is a carriage (28) including the blade and configured to move in the cutting direction, and in a case that the carriage is in a standby state, the carriage is positioned away from the passing port to the other side in the cutting direction.
However, Yamaguchi teaches a moving mechanism of a cutter is a carriage [holder unit moved by a belt] including a blade (13) and configured to move in a cutting direction [Para. 0030] and in a case that the carriage is in a standby state, the carriage is positioned away from the passing port to the other side in the cutting direction [Fig. 5A].
It would have been obvious to one having ordinary skill in the art at the time the invention was to configure the cutter of Shimizu with a carriage and positioned away from the passing port to the other side in the cutting direction as taught by Yamaguchi in order to securely and steadily retain the blades and position away from passing port in order that the paper can pass through port without being cut.
With regard to claim 6, Shimizu’s modified printing apparatus discloses all the limitations of claim 2, and Sano discloses wherein the tank is positioned at a right side with respect to the passing port as seen from the downstream to an upstream in the conveyance direction [Fig. 1], but does not disclose wherein the carriage in the standby state is positioned at a left side with respect to the passing port as seen from the downstream to the upstream in the conveyance direction.
However, Yamaguchi teaches a carriage (16) in the standby state is positioned at a right side with respect to a passing port as seen from the downstream to the upstream in the conveyance direction. [Fig. 5A]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the carriage of Shimizu to the left side with respect to the passing port as taught by Yamaguchi, since it has been held that the rearranging parts of an invention involves only routine skill in the art.  In re Jampikse.
With regard to claim 13, Shimizu’s modified printing apparatus discloses all the limitations of claim 1, and Sano discloses wherein the tank is positioned to be away from the passing port to one side in the cutting direction, but does not disclose wherein the moving mechanism of the cutter is configured to slidably move the blade in the cutting direction, and wherein the moving mechanism is positioned to be away from the passing port to the other side in the cutting direction. 
However, Yamaguchi teaches a moving mechanism (16) [slider member; Para. 0036] of the cutter is configured to slidably move a blade in the cutting direction, and wherein the moving mechanism is positioned to be away from the passing port to the other side in the cutting direction [Fig. 5A-Fig. 5C].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the printing apparatus of Shimizu with the moving mechanism of Yamaguchi in order to press the recording member to prevent it from being lifted in the air [Yamaguchi - Para. 0047].

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2018/0126760) in view of Sano (JP 2014217971) in view of Tajima (US 2011/0187803) and in view of Yamaguchi (US 2011/0182645) as recited in claim 2 above and further in view of Fukasawa (CN 113613908).
With regard to claim 3, Shimizu’s modified printing apparatus discloses all the limitations of claim 2, and Shimizu also discloses wherein the cutter is positioned in the casing [Fig. 4], but does not  disclose wherein the casing includes an expose port via which the blade is exposed to outside in the state that the carriage is in the standby state, and a cover configured to open and close the expose port.
However, Fukasawa teaches a casing [Fig. 1] includes an expose port (32) [opening; Fig. 1] via which a blade (19) [cutter; Fig. 1] is exposed to outside in the state that the carriage is in the standby state[Fig. 6], and a cover (26) [front cover; Fig. 1] to open and close the expose port.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the casing of Shimizu with an expose port as taught by Yamaguchi in order to give the user to view of the position of maintenance.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2018/0126760) in view of Sano (JP 2014217971) in view of Tajima (US 2011/0187803) as recited in claim 1 above and further in view of Fukasawa (CN 113613908).
With regard to claim 10, Shimizu’s modified printing apparatus discloses all the limitations of claim 1, but does not disclose wherein the tank includes an inlet port, and wherein the ink is replenishable in the tank via the inlet port.
However, Fukasawa teaches ink storage part (13) can be a tank capable of replenishing [ four paragraphs after “Specific implementation examples].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have replenishing ink tanks with the printing apparatus of Shimizu since it has been held that the making an old device portable or movable without producing any new and unexpecting result involves only routine in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853